DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 1 is supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
While the scope of amended claim 1 is changed by a newly inserted limitation, the limitation is disclosed by the combination of references used previously, therefore, the prior art is still applicable and the grounds of rejection have been appropriately set forth. Thus the following action is properly made final.
Claim Objections
Claim 2 is objected to because of the following informalities: the claim status identifier is incorrect; the claim is withdrawn due to species election requirement.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 3-4, 7-9, 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staller et al (US 2002/0161079) in view of Ternorutsky et al (US 2009/0299004). 
Claims 1, 3, 9, 16, 18-20: Staller discloses an aqueous polymer dispersion comprising polymer particles and a mixture of surfactants (example 1). The polymer is an acrylate polymer with a Tg of less than 0°C. The surfactants comprise an ethoxylated and propoxylated phosphate surfactant A) Lutensit A-EP, and a sodium salt of dialkyl esters a sulfosuccinic acid [0033, 0042]. The ratio between these two surfactants is 67:33 (35.75*0.2: 6.16*0.58). 
Staller does not teach the alkyl of the dialkyl is C4-C18 alkyl.
However, Ternorutsky discloses an aqueous dispersion comprising surfactant mixture including sodium dioctyl sulfosuccinate [0163]. Additionally, it is known that the hydrophobic section of an ionic surfactant should have a relative long tail so that it can extend out of the bulk water phase. The tails of most surfactants are fairly similar, fatty group is well used to form alkyl ester for surfactants. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the dialkyl ester section of Staller is a C4-C18 alkyl.   
It is noted that “derived from” and the mixture of the surfactants added before polymerization as claimed are product-by-process limitations.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, because the surfactants are not reactive, therefore, adding the second surfactant before or after polymerization would result in the same compositions.
Claims 1, 3, 9, 16, 18-20: Alternatively, Staller discloses an aqueous polymer dispersion comprising polymer particles derived from a monomeric composition comprising monomer and surfactant [0033-0042]. The surfactant can be a mixture of emulsifier A) and other emulsifier such as a sodium salt of dialkyl esters a sulfosuccinic acid. The emulsifier is preferably used when the polymerization takes place [0039]. The polymer is an acrylate polymer with a Tg of less than 0°C. The emulsifier A) is an ethoxylated and propoxylated phosphate surfactant A) Lutensit A-EP. The ratio between these two surfactants is 67:33 (35.75*0.2: 6.16*0.58). 
Staller does not teach the alkyl of the dialkyl is C4-C18 alkyl.
However, Ternorutsky discloses an aqueous dispersion comprising surfactant mixture including sodium dioctyl sulfosuccinate [0163]. Additionally, it is known that the hydrophobic section of an ionic surfactant should have a relative long tail so that it can extend out of the bulk water phase. The tails of most surfactants are fairly similar, fatty group is well used to form alkyl ester for surfactants. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the dialkyl ester section of Staller is a C4-C18 alkyl.   
Claim 4, 7-8, 15: Staller teaches the dispersion contains 0.1-10 parts by weight of surfactant A) [0026, 0037], and other surfactant such as metal salt of dialkyl esters of sulfosuccinic acid, alkali metal or ammonium salts of C8-C12 alkyl sulfate [0042], such as Disponil FES 77 [0046], which is identical to the one in the instant specification and therefore meets all the limitations. The amount of other surfactant is 0.1-10 wt% [0047]. 
Staller does not explicitly teach a surfactant mixture containing surfactant A) and a mixture of two surfactants. 
However, Staller teaches metal salt of dialkyl esters of sulfosuccinic acid, alkali metal or ammonium salts of C8-C12 alkyl sulfate are useful for the same purpose. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). Moreover, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). A:b:c is 67:16.5:16.5, which results in a:b =80:20, c: (a+b) = 20%.
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Staller discloses a long list of emulsifiers, there is no disclosure in Staller to use any particular combination of surfactants, the argument is not persuasive because Staller discloses emulsifier A) has to be present and other emulsifiers can be used, the other emulsifiers listed in paragraph 0042 includes 13 species, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
 In response to applicant's argument that the use of a mixture of surfactants during polymerization results in higher stability, the argument is not persuasive because 1) unexpected results should be commensurate in scope with the scope of claims; 2) the unexpected results should be compared to the closest prior art; 3) it is noted that there is an alternative set of claim rejections based on a mixture of surfactants is used during polymerization; especially, Staller discloses the emulsifier is preferably used when the polymerization takes place; 4) the monomeric composition is part of a product-by-process limitation, the burden is upon applicant to show the post/pre addition of the second surfactant results in different results. 
In response to applicant's argument that Ternorutsky reference teaches away from the invention, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For reference Ternorutsky, the claim rejection merely relies on the teaching that the alkyl group in Staller’s sodium salt of dialkyl esters a sulfosuccinic acid can be C4-C18 alkyl.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763